      Case: 1:20-cv-04270 Document #: 3 Filed: 07/20/20 Page 1 of 1 PageID #:20


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: D'Andre Bradley, et al                         Case Number: 1:20 CV 4270
            v.
            Brendan F. Kelly, et al
An appearance is hereby filed by the undersigned as attorney for:
              D'Andre Bradley, David D. Moore, Tara D. Moore, Brett O. Shelton
Attorney name (type or print): David G. Sigale

Firm: LAW FIRM OF DAVID G. SIGALE, P.C.

Street address: 430 West Roosevelt Road

City/State/Zip: Wheaton, IL 60187

Bar ID Number: 6238103                                     Telephone Number: 630.452.4547
(See item 3 in instructions)

Email Address: dsigale@sigalelaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on July 20, 2020

Attorney signature:            S/ David G. Sigale
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
